Citation Nr: 1749476	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  10-30 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a right hip disability, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the Army from January 1979 to August 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, denied entitlement to service connection for a right hip disability.  The Veteran timely perfected an appeal to the Board.

The Board remanded this issue most recently in August 2016 for additional evidentiary development, to include a new VA examination. 


FINDING OF FACT

The Veteran's right hip disability was not incurred in active duty service, nor was it caused by or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for establishing service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA Notice

Neither the Veteran nor his attorney have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection

The Veteran contends that he is entitled to service connection for a right hip disability, to include as secondary to a service-connected disability.

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1131 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran's January 1979 enlistment examination does not reflect any right hip conditions.  The Veteran's April 1981 separation examination and subsequent in-service June 1982 report of medical examination similarly do not list conditions affecting his right hip.  The Veteran's service treatment records are also silent with respect to a right hip injury.  In July 2011, the Veteran reported bilateral hip pain according to VA Medical Center (VAMC) records.

In a July 2014 VA examination, the Veteran reported that he fell off a dock after service, but could not remember when.  He also reported that he fell off a truck during service, landing on his right hip and back, which caused injury sufficient to put him on limited duty.  The Veteran described the pain as primarily in his buttocks, but it occasionally traveled down his leg.  The examiner noted that the Veteran's service treatment records did not mention a right hip injury.  Imaging studies revealed no obvious fractures or dislocations of the hip.  There were mild degenerative change in the right hip, but no other abnormalities.  The examiner concluded that the Veteran's right hip condition was less likely than not related to service.  The examiner stated that the pain experienced by the Veteran was more likely a manifestation of his already service-connected spine injury and not related to his hip.  The Veteran did not have a direct injury to his hip in service according to the service treatment records.  He also did not have evidence of any obvious pathology on radiographic examination.  While he had mild degenerative changes of the right hip, they were consistent with the changes in his left hip.  Additionally, the degenerative changes would not present with posterior pain, but rather groin pain.  In his medical opinion, the pain experienced was attributable to the Veteran's back condition, and the degenerative changes in the right hip were less likely than not related to military service.

In a December 2015 VA examination, the examiner similarly concluded that the pain described was a sciatica-type pain associated with his service-connected back condition.  The rationale, however, was deemed inadequate for adjudicative purposes by the Board and a subsequent evaluation was ordered to assess the likelihood of secondary service connection.

In September 2016, a VA examiner diagnosed the Veteran with a hip strain.  The Veteran reported that his hip started hurting approximately 15 years earlier that manifested with pain in the back radiating around the buttock to the front of the thigh.  On physical examination, no pain was noted over any of the bursae of the right hip.  The Veteran ambulated with a standard non-adjustable wooden cane and bilateral knee braces that he reportedly wore regularly for 10 years.  The supportive devices were in pristine condition without significant wear.  The Veteran's gait pattern did not show abnormalities.  The examiner concluded that it was less likely than not that the Veteran's right hip strain was caused by or chronically worsened by his service-connected disabilities.  After a thorough review of the imaging studies, the examiner determined that there were no findings of abnormal biomechanics of the affected joint that would put an extra strain on the right hip.  On physical examination, there was no indication of abnormal stress of the right hip with use of the knee braces and cane.  The examiner also concluded that it was less likely than not that the Veteran's right hip bursitis was caused by or chronically worsened by his service-connected disabilities.  As reported by the Veteran in July 2014, the cause of his hip injury, a fall off a dock after service, did not occur during active duty.  He also stated that the pain started approximately 15 years ago, long after service.  The Veteran's medical records do not otherwise document a diagnosis of right hip bursitis.  There was also no evidence of bursitis at the time of the examination.  

After a thorough review of the medical and lay evidence of record, the Board finds that the Veteran is not entitled to service connection for a right hip disability, to include as secondary to a service-connected disability.

The first reports of pain in the right hip began over ten years after service.  On one occasion the Veteran reported that he injured his right hip falling from a truck in service, however, he also reported that he was injured falling from a dock after service.  His service treatment records do not indicate a right hip injury during service, nor is one noted upon separation.  VAMC records indicate complaints of bilateral hip pain around 2011.  Given the contradictory nature of these two histories, as well as the lack of supporting evidence in the service treatment records, the Board assigns the Veteran's claim of an injury to his hip in service lower probative value. 

Additionally, probative evidence of record does not indicate that a service-connected disability caused or aggravated his right hip.  When examined, two medical professionals determined that the Veteran's experienced pain was part of radiculopathy from his service-connected back condition, and not his right hip.  The Veteran's right lower extremity radiculopathy is already service-connected.  While some degenerative changes were noted in imaging studies, they were equal to those in the left hip and did not show any abnormal wear patterns or increased stress on the joint.  Even with the Veteran's service-connected back, knee, and ankle disabilities, there was no evidence of additional strain on his right hip that would indicate compensation for those disabilities.  His gait was normal, and his supportive devices were in pristine condition without significant wear.  Upon examination, there was no indication to the examiner that the Veteran's service-connected disabilities caused or aggravated his right hip disability.

The Board recognizes that the Veteran believes his right hip disability manifested either as a result of in-service injury or his service-connected disabilities.  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The etiology of a hip disability is a complex medical determination and the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of the Veteran in this case.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Determining the etiology of the Veteran's right hip disability requires medical inquiry into anatomical relationships and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, his lay assertions are not competent evidence. 

Probative medical evidence of record consistently determined that the etiology of the Veteran's right hip disability was unrelated to his service and service-connected disabilities.  Instead, examiners have indicated that the pain he experienced was attributable to his service-connected radiculopathy from his back disability.  Furthermore, any condition of his hip started long after service and was too far attenuated to be a direct result of active duty.  Additionally, despite the Veteran's other service-connected disabilities, his gait did not result in additional stress or pressure on his right hip joint.  The degenerative changes in his bilateral hips were approximately equal, indicating that the right hip was under no more strain than the left.  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's right hip disability is related either to his military service or to his service-connected disabilities, the Board ultimately affords the objective medical evidence of record, which weighs against finding a connection between the Veteran's right hip disability and his service or his other service connected disabilities, greater probative weight than the lay opinions.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a right hip disability, to include as due to service-connected disabilities, must be denied.


ORDER

Entitlement to service connection for a right hip disability, to include as secondary to a service-connected disability, is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


